DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. (US 2018/0182595) (“Yokosuka”) in view of Kadyshevitch et al. (US 7,473,911) (“Kadyshevitch”).
With regard to claim 1, figures 1 and 5 of Yokosuka discloses a method comprising: selecting an area (“scanning region (FOV)”, par [0036]) of a semiconductor device (“semiconductor devices”, par [0027]) to be scanned by a scanning electron microscope (SEM) (“scanning electron microscope”, par [0034]), wherein the area (“scanning region (FOV)”, par [0036]) includes a three-dimensional (3D) feature (“deep hole”, par [0045]) having a depth (“depth”, par [0045] line 10); obtaining a plurality of energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]) using a model that simulates potential distribution (“waveform“, par [0042]) within the 3D feature (“deep hole”, par [0045]) when an electron beam 2 of the SEM 
Yokosuka does not disclose pre-charging the selected area to create a potential difference between a top and a bottom surface of the 3D feature at a first imaging setting. 

Therefore, it would have been obvious to one of ordinary skill in the art for the surface of the wafer around the hole of Yokosuka to be negatively precharged as taught in Kadyshevitch in order to force the low-energy secondary electrons down to the hole bottom, rather than moving out of the hole.  See col. 10 ll. 6-7 of Kadyshevitch.   
With regard to claim 3, figures 1 and 5 of Yokosuka discloses that the 3D feature (“deep hole”, par [0045]) has a high (“deep hole”, par [0045]), medium or low (“depth is shallow”, par [0045]) aspect ratio having a lateral dimension in a range varying from a few nanometers (“5nm”, fig. 2) to tens (“10nm”, fig. 2) or hundreds of nanometers.
With regard to claim 4, Kokosuka does not disclose the method of pre-charging the selected area before obtaining the plurality of SEM images further comprises: adjusting pre-charging parameters of the selected area based on a conductivity of the 3D feature, such that a potential difference exists between the top surface and the bottom surface of the 3D feature.
However, Kadyshevitch discloses the method of pre-charging (“negatively precharging a surface 132 of the wafer around the hole”, col. 10 ll. 8-9) the selected area 132 before obtaining the plurality of SEM images further comprises: adjusting pre-charging parameters of the selected area based on a conductivity of the 3D feature (“negatively precharging a surface 132 of the wafer around the hole”, col. 10 ll. 8-9), such that a potential difference exists (“negatively precharging a surface 132”, col. 10 ll. 
Therefore, it would have been obvious to one of ordinary skill in the art for the surface of the wafer around the hole of Yokosuka to be negatively precharged as taught in Kadyshevitch in order to force the low-energy secondary electrons down to the hole bottom, rather than moving out of the hole.  See col. 10 ll. 6-7 of Kadyshevitch.  
With regard to claim 5, Yokosuka disclose the potential difference between the top surface (top surface of deep hole) and the bottom surface (bottom surface of deep hole) of the 3D feature (“deep hole”, par [0045]) is expressed as: V=phi(x,y,z1)- <phi(x,y,0), where a depth of the 3D feature (“deep hole”, par [0045]) is z1 along the longitudinal direction ‘z’, and ‘x’ and ‘y’ are lateral coordinates parallel to a plane of a wafer containing the semiconductor device (“semiconductor devices”, par [0027]).
With regard to claim 6, figures 1 and 5 of Yokosuka discloses that the model can be configured to further extract correspondence between secondary electron energy (“secondary electrons”, par [0034]) and one or more of the following characteristics of the 3D feature: critical dimension at a certain depth, taper (“deviation of the peak position indicates the presence or absence of the taper”, par [0037]), tilt, notch, ellipticity, line edge roughness (LER), line width roughness (LWR).
With regard to claim 7, figures 1 and 5 of Yokosuka discloses that the model can be configured to extract correspondence between secondary electron energy (“secondary electrons”, par [0034]) and one or more characteristics (“taper”, par [0037]) of the 3D feature (“deep hole”, par [0045]) across a full wafer 6.

With regard to claim 9, figures 1 and 5 of Yokosuka discloses that the method further comprises: extracting depth values (“deriving the depth”, par [0045]) from the measured energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]). 
With regard to claim 10, figures 1 and 5 of Yokosuka discloses that the extracted depth values (“deriving the depth”, par [0045]) are associated respectively with the plurality of SEM images (“image is acquired”, par [0039]).
With regard to claim 11, figures 1 and 5 of Yokosuka discloses that the 3D profile (“three-dimensional structure is constructed”, par [0039]) is obtained by combining the plurality of SEM images (“image”, par [0039]) at the respective depth values (“depth”, par [0045]).
With regard to claim 12, figures 1 and 5 of Yokosuka discloses a frame registration algorithm (“algorithm”, par [0050]) is applied to the plurality of SEM images (“electron microscopic image”, par [0050]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. (US 2018/0182595) (“Yokosuka”), Kadyshevitch et al. (US 7,473,911) (“Kadyshevitch”), and Shishido et al. (US 2016/0379798) (“Shisido”).
	With regard to claim 2, Yokoshuka and Kadyshevitch do not disclose that the method is integrated in-line with other processing steps in a manufacturing sequence of a wafer containing the semiconductor device.
	However, Shishido discloses that the method is integrated in-line with other processing steps (“process steps of opening a hole”, par [0010]) in a manufacturing sequence of a wafer containing the semiconductor device (“3D-NAND”, par [0107]).
	Therefore, it would have been obvious to one of ordinary skill in the art to obtain backscattered electron images as taught in Yokoshuka within a process of forming a device as taught in Shishido in order to determine whether a hole with a super high aspect ratio is opened.  See abstract of Shishido.  


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. (US 2018/0182595) (“Yokosuka”), Kadyshevitch et al. (US 7,473,911) (“Kadyshevitch”), and Schwarzband et al. (US 2013/0200255) (“Schwarzband”).
With regard to claim 14, figures 1 and 5 of Yokosuka discloses a method comprising: selecting an area (“scanning region (FOV)”, par [0036]) of a semiconductor device (“semiconductor devices”, par [0027]) to be scanned by a scanning electron microscope (SEM) (“scanning electron microscope”, par [0034]), wherein the area (“scanning region (FOV)”, par [0036]) includes a three-dimensional (3D) feature (“deep hole”, par [0045]) having a depth (“depth”, par [0045] line 10); obtaining a plurality of energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]) using a model that simulates potential distribution (“waveform“, par [0042]) within the 3D feature (“deep hole”, par [0045]) when an electron beam 2 of the SEM (“scanning electron microscope”, par [0034]) impinges on the selected area  (“scanning region (FOV)”, par [0036]) including the 3D feature ; extracting a correspondence between the plurality of energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]) and respective depths of the 3D feature (“deep hole”, par [0045]) along a longitudinal direction (“depth direction”, par [00369]) by analyzing the simulated potential distribution (“waveform“, par [0042]); obtaining at a second imaging setting (“image is acquired”, par [0039]), a plurality of SEM images (“image is acquired”, par [0039]) of the 3D feature (“deep hole”, par [0045]) corresponding to the plurality of energy filter values (“energy of the electrons to be 
Yokosuka does not disclose a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations; pre-charging the selected area to create a potential difference between a top and a bottom surface of the 3D feature at a first imaging setting. 
However, Kadyshevitch discloses pre-charging the selected area to create a potential difference between a top and a bottom surface of the 3D feature at a first imaging setting.
Kadyshevitch does not disclose pre-charging the selected area to create a potential difference between a top and a bottom surface of the 3D feature at a first imaging setting.
However, Schwarzband discloses a non-transitory machine-readable storage (“tangible non-transitory computer-readable medium”, par [012]) medium storing 
Therefore, it would have been obvious to one of ordinary skill in the art for the surface of the wafer around the hole of Yokosuka to be negatively precharged as taught in Kadyshevitch in order to force the low-energy secondary electrons down to the hole bottom, rather than moving out of the hole.  See col. 10 ll. 6-7 of Kadyshevitch.   
It would also have been obvious to one of ordinary skill in the to store the design data of Yokosuka to be stored on a tangible non-transitory computer-readable medium as taught in Schwarband in order to easily store and transport the computer software.  See par [0012] of Schwarband. 
With regard to claim 15, figures 1 and 5 of Yokosuka discloses that simulating the potential distribution comprises: assuming a potential distribution along the longitudinal direction; simulating a first set of waveforms (“waveform“, par [0042]) corresponding to the assumed potential distribution; simulating a second set of waveforms (“performed again”, par [0039]) corresponding to a set of measured energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]); altering the first set of waveforms to respectively match (“match”, par [0039]) with the second set of waveforms; and recalculating the potential distribution  (“waveform“, par [0042]) based on the altered first set of waveforms.
With regard to claim 16, figures 1 and 5 of Yokosuka discloses that the method further comprises: extracting depth values (“deriving the depth”, par [0045]) from the measured energy filter values (“energy of the electrons to be detected is set in the energy filter”, par [0036]). 

With regard to claim 18, figures 1 and 5 of Yokosuka discloses that the 3D profile (“three-dimensional structure is constructed”, par [0039]) is obtained by combining the plurality of SEM images (“image”, par [0039]) at the respective depth values (“depth”, par [0045]).
With regard to claim 19, figures 1 and 5 of Yokosuka discloses a frame registration algorithm (“algorithm”, par [0050]) is applied to the plurality of SEM images (“electron microscopic image”, par [0050]).
With regard to claim 20, figures 1 and 5 of Yokosuka that the frame registration algorithm (“algorithm”, par [0050]) is based on an inherent symmetry in the 3D feature (“deep hole”, par [0045]).

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 14   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/BENJAMIN TZU-HUNG LIU/ Examiner, Art Unit 2893                                                                                                                                                                                             1/15/2021